Case 2:15-cv-05346-CJC-E Document 433-41 Filed 10/09/20 Page 1 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25759




                 Exhibit 1-..
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment


        U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                   Evidence Packet P.0698
Case 2:15-cv-05346-CJC-E Document 433-41 Filed 10/09/20 Page 2 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25760




                                                       Evidence Packet P.0699
Case 2:15-cv-05346-CJC-E Document 433-41 Filed 10/09/20 Page 3 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25761




                                                       Evidence Packet P.0700
Case 2:15-cv-05346-CJC-E Document 433-41 Filed 10/09/20 Page 4 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25762




                                                       Evidence Packet P.0701
Case 2:15-cv-05346-CJC-E Document 433-41 Filed 10/09/20 Page 5 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25763




                                                       Evidence Packet P.0702
Case 2:15-cv-05346-CJC-E Document 433-41 Filed 10/09/20 Page 6 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25764




                                                       Evidence Packet P.0703
Case 2:15-cv-05346-CJC-E Document 433-41 Filed 10/09/20 Page 7 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25765




                                                       Evidence Packet P.0704
Case 2:15-cv-05346-CJC-E Document 433-41 Filed 10/09/20 Page 8 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25766




                                                       Evidence Packet P.0705
Case 2:15-cv-05346-CJC-E Document 433-41 Filed 10/09/20 Page 9 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25767




                                                       Evidence Packet P.0706
Case 2:15-cv-05346-CJC-E Document 433-41 Filed 10/09/20 Page 10 of 14 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25768




                                                        Evidence Packet P.0707
Case 2:15-cv-05346-CJC-E Document 433-41 Filed 10/09/20 Page 11 of 14 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25769




                                                        Evidence Packet P.0708
Case 2:15-cv-05346-CJC-E Document 433-41 Filed 10/09/20 Page 12 of 14 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25770




                                                        Evidence Packet P.0709
Case 2:15-cv-05346-CJC-E Document 433-41 Filed 10/09/20 Page 13 of 14 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25771




                                                        Evidence Packet P.0710
Case 2:15-cv-05346-CJC-E Document 433-41 Filed 10/09/20 Page 14 of 14 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25772




                                                        Evidence Packet P.0711
